Case 1:21-cv-00304-MN-CJB Document 7 Filed 03/08/21 Page 1 of 1 PagelD #: 410

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 1:21-cv-00304.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P.4(I))

This summons & complaint for (name of individual and title, if any) Discord, Inc. was received by me on
3/1/2021.

[ ] | personally served the summons on the individual at (place) On (date)
;or

[ ] 1 left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there, on (date)
at , and mailed a copy to the individual’s last known address; or

[X] | served the summons & complaint on (name of individual) Amy McLaren, operations manager,
at c/o Corporation Trust Co., 1209 Orange Street, Wilmington, DE 19801, who is designated by law to

accept service of process on behalf of (name of organization) Discord, Inc., on (date) 3/4/2021 at 9:31 a.m.; or

{ ] | returned the summons unexecuted because

 

; or
[ ] Other (specify):
My fees are S$ for travel and S for services, for a total of S
| declare under penalty of perjury that is information is true.
Date: 3/4/2021 laud) G Pete
Server's signature

David A. Buchler, Special Process Server

O’Rourke Investigative Associates, Inc.
1225 North King Street, Suite 400
P.O. Box 368

Wilmington, DE 19899-0368

Additional information regarding attempted service, etc:
